DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 – 7 are objected to because of the following informalities: 
it is suggested Claim 5 be amended to recite “wherein
it is suggested Claim 6 be amended to recite “wherein
it is suggest Claim 7  be amended to recite “the polyol component further comprises”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3 and 5 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 1 is now incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the dimensions of the foam when the normal incidence sound absorbing coefficient is measured.  In the specification and original claims, a sound absorbing coefficient of 40% or more in the recited frequency range is only described in conjunction with a foam having a diameter of 29 mm and a thickness of 10 mm (see original Claim 1 and, for example, [0023] and [0026] of the PG-PUB of the instant application). 
There is a lack of antecedent basis for “the” polyol component recited in line 8 of Claim 1.  For the purposes of further examination, line 6 of Claim 1 will be interpreted as setting forth a polyol component, thereby providing antecedent basis for the subsequent recitation of the polyol component.
Claims 1, 7, and 8 sets forth ethylene oxide contents for polyols A–C .  However, ethylene oxide would be expected to undergo a ring opening polymerization reaction to form the polyols.  Consequently, for the purposes of examination, the claims will be interpreted as setting forth oxyethylene contents for these polyols.
Additionally, Claim 7 sets forth the ethylene oxide content of polyol C is less than 5% but does not specify how this value is measured, e.g. if it is a weight or molar percentage.  For the purposes of further examination, Claim 7 will be interpreted as setting forth an oxyethylene content of less than 5 weight percent.  However, the specification does not appear to provide support for this interpretation.  This rejection could be overcome by specifying polyol C has an oxyethylene content of 0%; the issue of molar versus weight percentage would then be moot.  This value is also supported by the specification (see, for example, Polyol 6 used in the inventive examples which has a polyoxyethylene content of 0%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,420,170 to Lutter et al. in view of US 2016/0200855 to Casati et al.	
Regarding Claims 1, 3, 5, 6, 9, and 10.  Lutter et al. teaches a soundproofing/sound-absorbing foam obtained by foaming a reaction mixture comprising polyoxyalkylene polyols, polyisocyanates, chain extenders, blowing/foaming agents, catalysts, and auxiliaries and/or additives (Column 4, Lines 10 – 44).  Diethanolamine is set forth as a preferred chain extender (Column 9, Lines 9 – 12); diethanolamine also functions as a catalyst, per the instant specification (see [0063] of the PG-PUB of the instant application).  
The polyoxyalkylene polyol component comprises: 
preferably 60 to 90% by weight of a difunctional and/or trifunctional polyoxypropylene-polyoxyethylene polyol (aii)  having 60 to 85 weight percent oxyethylene units (Column 6, Lines 23 – 38).  Polyol (aii) has hydroxyl number in particular of 25 to 55 (Column 6, Lines 9 - 22).  Using its reported functionality (2 or 3) and hydroxyl number, polyol (ai) can be calculated to have a molecular weight of in particular roughly 4008 – 7575 g/mol.  Polyol (aii) thus corresponds to instantly claimed Polyol A; and
preferably 12 to 30% by weight of a block polyoxypropylene-polyoxyethylene polyol (ai)  having preferably 5 to 7 percent oxyethylene units (Column 6, Lines 23 – 38).  Polyol (ai) has a functionality of in particular 2.5 to 2.7 and a hydroxyl number in particular of 20 to 35 (Column 5, Line 61 – Column 6, Line 8).  Using its reported functionality and hydroxyl number, polyol (ai) can be calculated to have a molecular weight of in particular roughly 4008 – 7575 g/mol.  Polyol (ai) thus corresponds to instantly claimed Polyol B.
Lutter et al. does not provide a general teaching with respect to the isocyanate index used to prepare its foam.  However, Casati et al. teaches the concept of preparing a viscoelastic foam at an isocyanate index of up to 150 [0017].  Lutter et al. and Casati et al. are analogous art as they are from the same field of endeavor, namely viscoelastic polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Lutter et al. at a viscoelastic foam at an isocyanate index as high as 150.  The motivation would have been that Casati et al. shows such indices are suitable for the preparation of viscoelastic polyurethane foams.
Lutter et al. is also silent regarding the normal incidence sound absorbing coefficient of a test sample of the foam having the instantly claimed dimensions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Lutter et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a sound absorbing foam in which the normal incidence sound absorbing coefficient of a test sample thereof is in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.
Regarding Claim 2.  Lutter et al. teaches a soundproofing/sound-absorbing foam of Claim 1.  For the reasons set forth in the rejection of Claim 1 above, it is the Office’s position that a foam having a normal incidence sound absorbing coefficient in the instantly claimed range is reasonably expected to be implicitly achieved by the prior art.  
The Office recognizes that Lutter et al. does not expressly teach the disclosed foam comprises a part with a thickness of 15 mm or less.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In light of Gardner, it is the Office’s position that the recitation of a particular thickness for the foam does not constitute a patentable distinction over Lutter et al.

New Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0008595 to Sasaki et al. in view of US 5,194,453 to Jourquin et al.
Regarding Claim 7.  Sasaki et al. teaches a polyurethane foam with sound absorbing properties obtained by foaming a starting material comprising a polyol, a polyisocyanate compound, a blowing/foaming agents, a catalyst, and other additives [0008 – 0009 and 0043].  In Example 7, the polyol component comprises:
polyol (p-2) which has a content of oxyethylene groups of 16 mass %, an equivalent weight (Mc) of 2000 g/mol, and 3 hydroxyl groups (Table 1).  From its reported equivalent weight and number of hydroxyl groups, (p-1) can thus be calculated to have a molecular weight of 6000 g/mol.  Polyol (p-1) thus corresponds to instantly claimed Polyol B;
polyol (A-3) which has a content of oxyethylene groups of 67 mass %, an equivalent weight (Mc) of 1170 g/mol, and 3 hydroxyl groups (Table 1).  From its reported equivalent weight and number of hydroxyl groups, (p-1) can be calculated to have a molecular weight of 3510 g/mol.  Polyol (A-3) thus corresponds to instantly claimed Polyol A; and
polyol (A-4) which has a content of oxyethylene groups of 0 %, an equivalent weight (Mc) of 1000 g/mol, and 3 hydroxyl groups (Table 1).  From its reported equivalent weight and number of hydroxyl groups, (p-1) can be calculated to have a molecular weight of 3000 g/mol.  Polyol (A-4) thus corresponds to instantly claimed Polyol C. 
Sasaki et al. uses an isocyanate index of 90 in Example 7.  However, Jourquin et al. teaches the concept of preparing a flexible foam at an isocyanate index of up to 150 (Column 5, Lines 52 – 54).  Sasaki et al. and Jourquin et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam at Sasaki et al. at an isocyanate index as high as 150.  The motivation would have been that a higher isocyanate index would provide a greater excess of isocyanate, which will in turn increase the crosslinking density and strength of the final foam product.
Sasaki et al. is silent regarding the normal incidence sound absorbing coefficient of a test sample of the foam having the instantly claimed dimensions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sasaki et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a sound absorbing foam in which the normal incidence sound absorbing coefficient of a test sample thereof is in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive because:	A) Applicant argues that the cited art does not disclose an isocyanate index of 130 to 150.  However, US 2016/0200855 to Casati et al. and US 5,194,453 to Jourquin et al. are now cited as a secondary references to teach this new limitation.
B) Applicant argues Examples 1, 3, 4, and 14 in the instant specification provide evidence that an isocyanate index of less than 130 provides a foam with low moldability.  Whether or not the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) 
The specific formulations used in the inventive and comparative examples are not commensurate in scope with the instant claims.  For example, they use a single species of polyol A (Polyol 1) and a single species of polyol B (Polyol 2).  They also comprises one or more additional polyols (e.g. Polyol 9).  Theses polyols are also provided in one or two possible amounts.  As such, it cannot be concluded any alleged unexpected results would be achieved in any foam encompassed by the instant claims, which is prepared from a polyol component comprising a polyol A and polyol B in an any amounts and which does not require any other polyols be present.
C) Applicant also argues that Examples 11 – 13 show that excellent sound absorbing performance cannot be achieved when polyol B does not satisfy the predetermined conditions.  However, to be persuasive, the evidence provided should compare the claimed subject matter with the closest prior art (see MPEP 716.02(e)).  Examples 11 – 13, which lack a polyol corresponding to instant claimed polyol B, do not represent the closest prior art.  As discussed in the prior art rejection of Claim 1 above, Lutter’s polyol (ai) meets all the predetermined conditions for polyol B and thus is reasonably considered to correspond to this polyol.
D) Applicant additionally argues that Lutter teaches away from the claimed isocyanate index because isocyanate indices of 90 and 95 are used in the inventive examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123) Thus, the disclosure of Lutter of certain isocyanate indices in Examples 3 and 4 does not constitute a teaching away from the provision of other isocyanate indexes.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764